Name: Commission Regulation (EC) No 1955/94 of 29 July 1994 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 7. 94 Official Journal of the European Communities No L 198/83 COMMISSION REGULATION (EC) No 1955/94 of 29 July 1994 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, account the difference between the prices of such eggs on the Community market and on the world market ; Having regard to the Treaty establishing the European Community, Whereas Council Regulation (EEC) No 990/93 (*) prohi ­ bits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ tions as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1574/93 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 9 ( 1 ) of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 (1 ) of that Regulation and prices within the Community may be covered by an export refund ; whereas Commission Regu ­ lation (EC) No 1222/94 of 30 May 1994 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as amended by Regulation (EC) No 1651 /94 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75 ; 1 . The rates of the refunds applicable to the products appearing in Annex A to Regulation (EC) No 1222/94 and listed in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75, exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75, are hereby fixed as shown in the Annex hereto. 2. Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. Whereas, in accordance with the second subparagraph of Article 4 (1 ) of Regulation (EC) No 1222/94, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for a period of the same duration as that for which refunds are fixed for the same products exported unprocessed ; Article 2 Whereas a specific rate of refund should be fixed for eggs in shell, exported in the form of egg albumin, taking into This Regulation shall enter into force on 30 July 1994.(') OJ No L 282, 1 . 11 . 1975, p. 49 . 0 OJ No L 152, 24. 6 . 1993, p. 1 . 0 OJ No L 136, 31 . 5. 1994, p. 5 . (4) OJ No L 174, 8 . 7. 1994, p. 14 . 0 OJ No L 102, 28 . 4. 1993, p. 14. No L 198/84 Official Journal of the European Communities 30. 7. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1994. For the Commission Hans VAN DEN BROEK Member of the Commission ANNEX to the Commission Regulation of 29 July 1994 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty (ECU/ 100 kg) CN code Description Rate of refund 0407 00 Birds' eggs, in shell, fresh, preserved or cooked :  Of poultry : 0407 00 30 Other : a) On exportation of ovalbumin of CN code 3502 10 17,00 b) On exportation of other goods 10,00 0408 Birds' eggs, not in shell and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter :  Egg yolks : 0408 11   Dried : ex 0408 1 1 80    Suitable for human consumption : not sweetened 47,00 0408 19 Other :    Suitable for human consumption : ex 0408 19 81     Liquid : not sweetened 21,00 ex 0408 19 89 Frozen : not sweetened 22,00  Other : 0408 91   Dried : ex 0408 91 80    Suitable for human consumption : not sweetened 46,00 0408 99 Other : ex 0408 99 80    Suitable for human consumption : not sweetened . 10,00